Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 29 August 1824
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas

Boston
August 29th 1824My dear Excellent friend, Here I am, on American ground, Welcomed in a Manner that Exceeds the power to Express what I feel. Those testimonies of kindness to Which time does not Suffice Have prevented my writing to you, as I intended, from Newyork. an invitation from the City of Boston, Received in france, and a Consequent Engagement on my part Have  brought me Here; I Shall be Returned to Newyork on the 5th and a few days after go up North River; Later in September I will go to philadelphia, Baltimore, Washington and Hasten to Monticelo, Before I Hope, the Anniversary of the 19th october when I must be at York town. How Happy I will be to Embrace you, my dear friend, I need not tell and I know the pleasure will be Reciprocated. george is with me, and desire his Sin Respects  be presented to You. Most affectionately Your old friendLafayette